DETAILED ACTION
Claims 2-13 (filed 08/20/2021) have been considered in this action.  Claim 1 has been canceled.  Claims 2-3 have been amended.  Claims 12-13 are newly added.  Claims 4-11 are presented in the same format as originally presented.

Response to Arguments
Applicant’s arguments, see page 4 paragraph 2, filed 08/20/2021, with respect to objections to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see page 4 paragraph 3, filed 08/20/2021, with respect to objection to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 

Applicant’s arguments with respect to rejection of claims 12-13 and 2 under 35 U.S.C. 102 and claims 3-11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the applicant has argued that Beck fails to teach a 
In addition, the examiner would note that according to MPEP 2144.04(V)(A) “In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.”.  According to this section of the MPEP, a legal precedent has been set such that making a known device portable is not sufficient to patentably distinguish it from the prior art when the act of making the device portable does not amount to any new or unexpected results.  Considering that the lubrication controller 110 of Beck is contained within a housing, and while it is not explicitly stated that Beck’s housing is fixed or portable, a person having ordinary skill in the art would recognize that merely making the contents of Beck’s lubrication controller 110 portable would result in the same apparatus, with the only modification being that the housing has been made movable.  In order to further prosecution, the examiner has provided another prior art reference explicitly teaching that controllers can be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote lubrication control unit” in claims 12 and 13 and “operator unit” in claims 12, 2-8 and 11.

The phrase “operator unit” in claims 1-8 and 11 specifies the functions of an operator coupled to the nonce term ‘unit’ without specifying any particular structure capable of performing said functions.  Claims 1-3 do not specify any function of the ‘operator unit’ beyond insinuating that it deals with an operator.  Claims 4-8 and 11 specify that the operator unit sends actuation signals to the PLC.  Claims 5-6 specify that the operator unit calculates a target lubrication quantity.  None of these functions in claims 1-8 or 11 are tied to any particular structure capable of performing these functions.  Claims 9-10 specify that the operator unit ‘comprises a computer having a touchscreen display’ which the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Beauchamp (US 20060289237, hereinafter Beauchamp).

In regards to claim 12, Beck teaches “A lubrication unit management system comprising: an operator unit” ([0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; or [0054] a manual lube push-button 275 for actuating a manual lube cycle by an operator) “a remote lubrication control unit communicably coupled to said operator unit, said lubrication control unit comprising....housing element” ([0047] The lubrication system 100 also provides a basic low cost lubrication controller 110. Lubrication controller 110 controls the function of the lubrication system 100; [0049] Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may further include a contaminant filter 200, a pressure regulator 210 and an air line lubricator 220 respectively connected together; [0062] the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other “an air supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0049] A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit).
Beck fails to teach “said lubrication control unit comprising a portable housing element”.
Beauchamp teaches “said lubrication control unit comprising a portable housing element” ([0011] the device is preferably portable, having a small housing containing the pump, air valve, electronic control. A small lubricant reservoir can be mounted to the housing so that an internal volume of the reservoir is in communication with an inlet of the pump).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Beauchamp (US 20060289237, hereinafter Beauchamp) and further in view of Pavlik (US 8534120, hereinafter Pavlik).

In regards to Claim 2, Beck and Beauchamp teach the lubricant management system as incorporated by claim 12 above.  Beck further teaches “The lubrication unit management system of claim I wherein said remote lubrication control unit further comprises a programmable logic controller (PLC) ...and a sensor assembly operationally coupled to said PLC” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor; [0047] The lubrication system 100 also provides a basic low cost lubrication controller 110. Lubrication controller 110 controls the function of the lubrication system 100... the lubrication controller 110 includes firmware 112 that provides a sequence of instructions 115 to perform specified tasks 113 and hardware 114 that carries out the sequence of instructions 115 to perform the specified tasks; [0048] The flexibility of the lubrication controller 110 lies in the firmware 112 that can alternatively be selected and the hardware 114 that comes standard with the controller 110. That is, the controller 110 can be programmed via the firmware 112 to selectively control multiple types of lubrication systems without changing the hardware 114 [0062] As shown in FIG. 4A, the controller 110 of lubrication system 600 may also provide at least one I/O device 350. The I/O device 350 is configured to interface with other information processing systems such as the computer arrangement 290, a PLC 520, a factory automation system 510 or a bearing monitoring system through a remote sensor controller 490 and sensors 530... As shown in FIG. 4A, the controller 110 may also include a power supply 360. The power supply 360 drives a CPU 119 and the at least one I/O device 350). 
“a programmable logic controller (PLC) arranged within said portable housing”.
Pavlik teaches “a programmable logic controller (PLC) arranged within said portable housing” (Fig. 1 and [col 2 line 24] a portable flexible container integrity test device comprises a programmable logic controller (PLC), a pressure transducer in electronic communication with the PLC, a power source configured to provide electrical power to the PLC, a blower in electronic communication with the PLC, a gas delivery pathway in selective fluid communication with the blower, and a human/machine interface in electronic communication with the PLC; [col 6 line 20] The device 100 may conveniently be provided as a self contained unit for ease of portability, being enclosed within a plastic or stainless steel housing 125 supported on casters 135. The device 100 contains the PLC 115 within the housing 125. Any suitable controller that is capable of being programmed to receive and process input and measure and respond thereto may be employed as the PLC. A suitable PLC includes those sold under the Allen-Bradley name available from Rockwell Automation. The PLC 115 and other components of the device 100 requiring electrical power may be powered by a corded connection to a standard A/C outlet. To enhance the portability of the device 100, a battery 145 is 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck and Beauchamp which contains a controller within a portable housing, with the arrangement of a PLC within a portable housing for use as a controller as taught by Pavlik, because it would further Beck’s stated goal of “[0048] The flexibility of the lubrication controller 110 lies in the firmware 112 that can alternatively be selected and the hardware 114 that comes standard with the controller 110. That is, the controller 110 can be programmed via the firmware 112” wherein programmable logic controllers are inherently programmable, and thus their functions can be changed through alteration of their firmware, as desired by Beck.  Furthermore, Beck teaches a programmable CPU with firmware that can be altered, which is a key feature of a PLC as PLCs are well-known by persons of ordinary skill to be driven by CPUs and being programmed for the specific application they are used to control.  In fact, the very name of “programmable logic controller” suggests the functions noted by Beck, that being that the controller is programmable, so while Beck does not specifically note that a PLC is used, it can broadly be considered that the .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 20130277148, hereinafter Beck), in view of Pavlik (US 8534120, hereinafter Pavlik).

In regards to claim 13, Beck teaches “A lubrication unit management system comprising: an operator unit...” ([0037] FIG. 2 is a perspective view of a computer arrangement remotely connected to the controller; or [0054] a manual lube push-button 275 for actuating a manual lube cycle by an operator) “a remote lubrication control unit communicably coupled to said operator unit” ([0047] The lubrication system 100 also provides a basic low cost lubrication “an air supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0049]  A compressed air supply (not shown) is provided on an inlet side 205 of the air supply assembly 160. The air supply 160 drives the lubrication pump 120) “and a lubricant supply unit operationally coupled to said remote lubrication control unit” (Fig. 4 and [0051] A reciprocating piston 165 disposed within the lubrication pump 120 draws in lubricant (not show) during an inlet stroke of the lubrication pump 120. The lubrication, which is typically stored in a reservoir or tank, flows through a lubrication inlet port 230 and into a piston cylinder within the pump 120; wherein the reservoir or tank that stores the lubricant is considered the lubricant supply unit).
“wherein said operator unit comprises a printing unit”.
Pavlik teaches “wherein said operator unit comprises a printing unit” (Fig. 1 shows printer; [col 7 line 29] Optionally, the device 100 may include a printer and/or a network connection to provide output data regarding test results that may be logged).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck to utilize a printer for printing output data including logged/historical data because by incorporating a printer this offers a user the ability to print the information logged, thus offering a tangible version of the data logging and history functions of Beck.  This would offer the benefit of a user not having to remember the logged data because it would be printed out, thus freeing the mental energy required to remember esoteric data points, and subverts the inconvenience of having to connect a laptop to the controller in order to download the logged data.  By combining these elements, it can be considered taking the known lubrication management system with a housing as taught by Beck, and modify it by incorporating a printer into the housing as taught by Pavlik in a known and predictable way to achieve predictable results.

Claims 3-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp and Pavlik as applied to claim 2 above, and further in view of Elkin et al. (US 6123174, hereinafter Elkin).

In regards to Claim 3, Beck, Beauchamp and Pavlik teaches the lubrication management system as incorporated by claim 2 above.  
Beck further teaches “The lubrication unit management system of claim 2 wherein said sensor assembly comprises ... a lubricant pressure transmitter, a lubricant flow transmitted, and a solenoid valve” ([0012] the lubrication system further includes at least one flow sensor and at least one pressure sensor, the flow and pressure sensors for sending feedback signals to the controller; [0061] The lubrication system 600 may further comprise at least one flow sensor 330. The at least one flow 330 sensor provides feedback signals to the controller 110 regarding the flow of lubricant; [0058] A pressure switch or transducer 345 usually located farthest away from the pump senses when the pressure has reached 1800 psig. Once the pressure is reached, the pressure switch or transducer 345 sends a signal via the pressure feedback line 346 to the controller 110 indicating that the system pressure was achieved; [0049] Basic Progressive 
Beck fails to teach “...an air pressure transmitter...”.
Elkin teaches “...an air pressure transmitter...” ([col 3 line 12] Signals from such switches and from sensors for compressed air pressure, vacuum, and battery voltage are relayed to a central processing unit that is located in a service module installed adjacent to the container module; [col 10 line 6] a pressure signal from an air compressor pressure sensor (not shown) to pressure terminal 43 (FIG. 13) is sampled, and if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system of Beck, Beauchamp and Pavlik with the use of an air pressure sensor signal as taught by Elkin because it would have the benefit of being able to “[col 10 line 6] if an air pressure below about 60 psi is detected, the Display 96 shows "Low Air Pressure" and the ERROR sequence of FIG. 11 is executed”.  Furthermore, Beck teaches that incorporating more sensor signals is possible when stating “[0062] The I/O device 350 is configured to interface with other information processing systems such as... a factory automation system 

In regards to Claim 4, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to actuate said solenoid valve upon receiving an actuation signal from said operator unit” ([0049] The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110; [0054] The controller 110 may also include a manual lube push-button 275 for actuating a manual lube cycle by an operator).  

In regards to Claim 7, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 3 above.  Beck further teaches “The lubrication unit management system of claim 3 wherein said PLC is configured to transmit sensor data to said operator unit” ([0067] There is both data logging and history reporting capability using the USB port 170 to laptop 370. [0047] The hardware 114 may include a memory 118 that stores a data log of information 390 regarding the length and quantity of lubrication events. The data log of information 390 can be used to verify that the proper quantity of lubrication has been dispensed given the conditions; wherein the data logging includes data regarding length and quantity of lubrication events, which are indicative of the solenoid being activated).  In addition, Elkins also teaches “wherein said PLC is configured to transmit sensor data to said operator unit” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96).  

Claim 8, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 7 above.  Elkin further teaches “The lubrication unit management system of claim 7 wherein said sensor data comprises air pressure measurements, lubricant pressure measurements, and lubricant flow measurements” ([col 7 line 16] The rate of flow as signalled by the pulse flow meter 78 is relayed to the CPU 130 where flow rate input is integrated to produce volumetric quantity data proportional to the flow rate input. Volume measurements are displayed in quarts or liters to the nearest tenth on the Display window 96; [col 9 line 63] When the operator has selected "Auto" and pressed the Start button 102, the sequence of FIG. 4 is carried out. The CPU 130 samples the signals from the terminals in the status circuit 40 (FIG. 1); [col 3 line 44] If fully automatic operation has been selected, the computer commences status checks for low fresh oil, full waste tank, low compressed air pressure, low battery voltage, and presence of subatmospheric pneumatic pressure (vacuum) in a pump input line, displaying appropriate error messages for operator attention as necessary; wherein air pressure and pump input line pressure (lubricant pressure) are sent to the CPU so that determination can be made of those levels being adequate, thus the measured values are sent).

Claim 11, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 4 above.  Beck further teaches “The lubrication unit management system of claim 4 wherein said solenoid valve is configured to cause air to flow from said air supply unit through said remote lubrication control unit when actuated” ([0049] Basic Progressive Lubrication System 100 may also provide an air solenoid valve 150 and an air supply inlet assembly 160 that is in communication with air valve 150. Air supply inlet assembly 160 may further include a contaminant filter 200, a pressure regulator 210 and an air line lubricator 220 respectively connected together...The air supply 160 drives the lubrication pump 120. The air solenoid valve 150 receives its commands to open and close from the lubrication controller 110).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp, Pavlik and Elkin as applied to claim 4 above, and further in view of the U.S. Nuclear Regulatory Committee’s Motor-Operated Valves Course Manual Section 2.3.4 (hereinafter NRC).

Claim 5, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 4 above.  Elkin further teaches “The lubrication unit management system of claim 4 wherein said operator unit is configured to calculate a target lubricant quantity based on user input...identification information” ([col 2 line 59] an apparatus and method that performs an oil exchange operation that automatically determines from a stored database the type and quantity of oil to inject, to minimize the possibility of supplying an erroneous type or quantity of oil; [col 4 line 40] The system additionally includes a data input port for receiving data, and a microprocessor programmed to produce selected sequences of control signals to the pump and to the electrically controlled valves in response to the flow singal and to data received at the data input port. The data received at the data input port includes identification information identifying the first receptacle, and the system additionally includes a database for correlating the identification information with a predetermined set of the sequences of control signals. The system automatically determines from a stored database the type and quantity of fluid to be injected from such identification information. In addition, the data may include operator identification information. The system apparatus selectively permits access to 
Beck, Beauchamp, Pavlik and Elkin fails to teach “...valve identification information”.
NRC teaches “...valve identification information” ([page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types, thus a database having corresponding valve types with lubrication amounts can be made from the information presented by NRC).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the lubrication management system taught by Beck, Beauchamp, Pavlik and Elkin which contains a database that corresponds identification information to a quantity of oil to inject, with the use of a data table that corresponds various valve types to the amount of adequate lubricant for those valve types as taught by NRC because as stated by NRC “[page 2-63 col 1] Lubrication of the actuator internals is critical to the proper and sustained operation of the equipment” and “The amount of lubricant that is used in an actuator depends on the actuator size and type.  Approximate weight and volume based on actuator size and type are listed in Table 2-9”, or in other words, this table is meant to be a guide for how 

In regards to Claim 6, Beck, Beauchamp, Pavlik and Elkin and NRC teach the lubrication management system as incorporated by claim 5 above.  NRC further teaches “The lubrication unit management system of claim 5 wherein said user input valve identification information comprises valve type” ([NRC page 2-64] Table 2-9 gives lubricant quantity amounts for various valve types).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, Beauchamp, Pavlik and Elkin as applied to claim 8 above, and further in view of the Wiens (US 20050199312, hereinafter Wiens).

In regards to Claim 9, Beck, Beauchamp, Pavlik and Elkin teach the lubrication management system as incorporated by claim 8 above.
Beck, Beauchamp, Pavlik and Elkin fail to teach “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display”.
Wiens teaches “The lubrication unit management system of claim 8 wherein said operator unit comprises a computer having a touchscreen display” (Item 207; [0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 and includes a simple rectangular housing...Contained within the housing are a microprocessor and associated electronic and mechanical communications and data processing components...for receiving dispense signals from the meters 210 and 212 which measure the flow of dispensed liquids, for logging the dispense activities of the associated lube truck, and for providing a graphical user interface (GUI) for allowing an operator to communicate with the system. The GUI includes a controller contained within the housing and a touch screen 207).


In regards to Claim 10, Beck, Beauchamp, Pavlik and Elkin and Wiens teach the lubrication management system as incorporated by claim 9 above.  Wiens further teaches “The lubrication unit management system of claim 9 wherein said operator unit is configured to present said sensor data on said touchscreen display” ([0069] An embodiment of the operator panel 200 is illustrated in FIG. 9 and includes a simple rectangular housing... Contained within the housing are a microprocessor and associated electronic and mechanical communications and data processing components...for receiving dispense signals from the meters 210 and 212 which measure the flow of dispensed liquids, for logging the dispense activities of the associated lube truck, and for providing a graphical user interface (GUI) for allowing an operator to communicate with the system. The GUI includes a controller contained within the housing and a touch screen 207 for enabling the operator to conveniently obtain work lists, information about dispensed amounts, equipment at sites, etc.; wherein when combined with the sensor information coming from Beck and Elkin, which can be considered ‘equipment at sites’, the touchscreen display is capable of displaying this information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116